Citation Nr: 1429673	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for diabetes mellitus.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1959 to May 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in St. Petersburg, Florida, which denied an increased (compensable) disability rating for the service-connected diabetes mellitus.  The Board notes that in May 2008, service connection for diabetes mellitus was granted under the provisions of 38 U.S.C.A. § 1151 due to aggravation of a preexisting disability.  In rating the disability, the RO found that prior to aggravation the Veteran's diabetes was considered 20 percent disabling under Diagnostic Code 7913, and that it remained 20 percent disabling after service connection was established.  38 C.F.R. § 4.119 (2013).  As such, after deducting the pre-aggravation percentage (20 percent), the RO assigned a noncompensable (0 percent) rating for the service-connected diabetes mellitus with an effective date of August 14, 1996.  38 C.F.R. § 4.22 (2013).

Further, in the May 2008 rating decision which granted service connection for diabetes mellitus, service connection was also granted for diabetic neuropathy of the right and left, upper and lower extremities.  The Veteran did not file a notice of disagreement with the initial ratings for diabetic neuropathy of the extremities; therefore, that decision became final.  38 C.F.R. § 20.1103 (2013). 

The Veteran did not advance that he was seeking an increased rating for his diabetic neuropathy in his July 2009 claim; however, during the pendency of this appeal, in June 2011, the Veteran filed a claim for increased disability ratings for the service-connected diabetic neuropathy.  This claim for increase for neuropathy was denied by the RO in a rating decision dated January 2012, and again in a rating decision dated September 2012.  The Veteran did not file a notice of disagreement to either rating decision; therefore, the issue of entitlement to an increased disability rating for diabetic neuropathy of the right and left, upper and lower extremities was not appealed and is not before the Board.  

Since the issuance of the March 2013 supplemental statement of the case (SSOC), additional evidence has been received by the Board.  The evidence received was either duplicative of previous evidence associated with the record, or included a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2013).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected diabetes mellitus has required insulin and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a higher (compensable) rating for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1151, 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.22, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In August 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist him in developing the claim.  The August 2009 VCAA notice was issued to the Veteran prior to the October 2009 rating decision denying an increased (compensable) disability rating for diabetes mellitus.  The increased rating issue was readjudicated in the October 2012 statement of the case (SOC), and the March 2013 SSOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA diabetes mellitus examination for compensation purposes in February 2013.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2013 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions as to the issue being decided in the instant matter.

All relevant documentation has been secured.  VA has received both VA and private medical records related to the Veteran's service-connected diabetes mellitus.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for an increased (compensable) disability rating for diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for diabetes mellitus are governed by criteria and set forth in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A rating of 10 percent is assigned for diabetes that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for diabetes requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for diabetes requiring insulin, restricted diet, regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month, plus complications that would not be compensable if separately evaluated. 

A rating of 100 percent is assigned for diabetes requiring more than one daily injection of insulin, a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities), and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that such activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

A "successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower evaluation: the 
10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

When rating a service-connected disability due to aggravation, the rating will reflect only the degree of disability over and above the degree existing prior to aggravation.  The rater is to deduct from the present degree of disability the degree, if ascertainable, of the disability existing prior to aggravation in terms of the rating schedule.  If the disability is total (100 percent), then no deduction is made.  38 C.F.R. § 4.22. 

Throughout the course of this appeal, the Veteran has advanced that he is entitled to a compensable rating for his service-connected diabetes mellitus as he has been placed on a restricted diet, has either taken insulin or an oral hypoglycemic agent, and has had his activities regulated by one or more physicians.  Further, the Veteran has also advanced symptoms including blurred vision, dizziness, balance issues, pain when walking, frequent urination, fatigue, and open foot sores.  

The Board notes that in a March 2010 statement the Veteran requested that the 20 percent rating for diabetes mellitus be "reinstated," and that the rating then be increased another 20 percent.  From this and other statements made throughout the course of this appeal, it appears that the Veteran has confused the downward adjustment ("deduction") of 20 percent based upon the severity of his pre-aggravation diabetes with a reduction in rating, which is not applicable in this case.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.22.  At no point during the course of this appeal has the Veteran's diabetes disability rating been reduced from a previously established rating; therefore, in the instant decision the Board need not consider whether any previously established rating should be "restored."  In the instant matter, to warrant a compensable rating for the service-connected diabetes mellitus, other than through separately rated complications of diabetes, the evidence must meet the rating criteria for a 40, 60, or 100 percent disability rating under Diagnostic Code 7913 because the preexisting 20 percent rating will need to be deducted from the overall rating assigned.  38 C.F.R. §§ 4.22, 4.119. 

As noted above, the Board has received significant VA and private medical documentation for the period on appeal.  These medical records establish that for the entire rating period on appeal treatment of the diabetes mellitus has required the use of insulin and a restricted diet.  As such, the evidence establishes a 20 percent disability rating before the required 20 percent deduction.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.22, 4.119, Diagnostic Code 7913.  

As the evidence meets the criteria for a 20 percent disability rating under Diagnostic Code 7913, the Board will now consider whether the Veteran's activities have been regulated by a physician to meet the criteria for a 40 percent disability rating.  As noted above, such regulation of activities includes avoidance of strenuous occupational and recreational activities.  In February 2013, the Veteran received a VA diabetes mellitus examination.  The VA examiner opined that regulation of activities was not required to manage the Veteran's diabetes.

The Board has also reviewed the VA and private medical documentation of record.  A VA treatment record dated February 2010 from the Veteran's primary care physician notes that during each visit he would give the Veteran verbal instructions on how to best control his diabetes.  There is no indication that such instruction included the avoidance of strenuous activities.  Recently submitted VA medical records convey that the Veteran has received preventative health counseling to promote health and wellbeing; however, there is no indication that such counseling included instructions to avoid strenuous occupational and/or recreational activities.  Other instructional VA and/or private medical documentation simply relates to medication dosage/usage and/or dietary recommendations/restrictions.  There is no medical evidence of record indicating that a physician has instructed the Veteran to reduce his strenuous occupational and/or recreational activities.   

Further, a VA treatment record dated January 2010 states that the Veteran must "regulate his physical activity" insofar as he must exercise daily.  Not only is such instruction not considered regulation of activity for VA compensation purposes, but the fact the Veteran's physician has stated that he needs to exercise demonstrates that he does not need to avoid strenuous activities.  The Veteran's need for exercise was reiterated in a December 2011 VA medical center primary care treatment note.

The Board has considered the Veteran's contention that one or more physicians have sought to regulate his activities for VA compensation purposes; however, the Veteran has not provided, and the record does not reflect, any examples or actual evidence of such requirement for regulation.  In fact, the Veteran provided VA with his enrollment form into the YMCA "Silver Sneakers" exercise program, which is consistent with VA physicians' advice that he lose weight.  As previously discussed, such evidence weighs against a finding that the Veteran's activities are being regulated as defined by the rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected diabetes mellitus.  The evidence shows that, for the entire rating period on appeal, the Veteran's service-connected diabetes has required insulin and a restricted diet, consistent with a 20 percent rating (before deduction), but not the regulation of activities required for a 40 percent rating.  The VA and private medical documentation demonstrates no effort or advice by any physician to restrict the Veteran's strenuous occupational and/or recreational activities.  To the contrary, the evidence reflects that the Veteran was advised that he needed to exercise more, and that the Veteran followed such advice by joining a YMCA senior's exercise program.  

As the Veteran's activities have not been regulated, and as Diagnostic Code 7913 is a successive code, the evidence only meets the criteria for a 20 percent disability rating, and does not meet or more nearly approximate the criteria for a 40, 60, or 100 percent disability rating.  38 C.F.R. § 4.119.  As the Veteran's diabetes service connection claim was granted under 38 U.S.C.A. § 1151 due to aggravation, and as the aggravation (preexisting) baseline has been set at 20 percent, when the aggravation baseline is deducted from the current disability rating (see 38 C.F.R. § 4.22), a noncompensable (0 percent) rating results.  For these reasons, the Board finds that for the entire increased rating period on appeal the criteria for a compensable disability rating for diabetes mellitus have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for a compensable rating, the appeal for a compensable rating must be denied.  
38 C.F.R. §§ 4.3, 4.7, 4.22, 4.119, Diagnostic Code 7913. 

Separate Ratings for Diabetic Complications

The Board has considered whether the criteria are met for separate compensable ratings for complications from the service-connected diabetes.  As previously discussed, the Veteran has been diagnosed with, and separately rated for, diabetic neuropathy.  For the reasons discussed above, the issue of entitlement to higher disability ratings for the Veteran's upper and lower, bilateral diabetic neuropathy is not before the Board at this time.

The Veteran has advanced that he has vision issues which are related to his service-connected diabetes mellitus.  At the outset, the Board notes that the Veteran, as a lay person, is competent to describe observable symptoms such as blurry vision, and to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2001), the diagnosis, etiology and onset of a diabetic complication, such as retinopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana, 24 Vet. App at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology.  The Veteran is not a medical professional, and he has not offered any form of medical qualification or education.  

The reports from the February 2013 VA diabetes and eye examinations convey that while the Veteran did have eye disabilities, including pterygium, pinguecula, and glaucoma suspect, he did not have diabetic retinopathy or any diabetes related eye issues.  In December 2012, the Veteran received a private eye examination.  Upon examination the examining optometrist found that the Veteran was negative for diabetic retinopathy.  VA treatment records also reflect that in February 2012 the Veteran received an eye examination which was negative for diabetic retinopathy.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted.

The VA examiner at the February 2013 VA diabetes examination identified no disability, other than diabetic neuropathy, which was related to, caused by, or aggravated by the Veteran's service-connected diabetes mellitus.  Further, the VA and private treatment documentation of record does not reflect that the Veteran is entitled to separate compensable ratings for any diabetes related disabilities other than diabetic neuropathy.  As such, the Board finds that separate compensable ratings, other than for neuropathy which has already been granted and is not before the Board at this time, are not warranted under Note (1) of Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for diabetes mellitus under 38 C.F.R. 
§ 3.321(b)(1).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The service-connected diabetes mellitus has necessitated insulin use and a restricted diet, without regulation of activities.  As to the insulin and restricted diet, Diagnostic Code 7913 considers whether diabetes mellitus requires insulin, a restricted diet, an oral hypoglycemic agent, the regulation of activities, whether there are episodes of ketoacidosis or hypoglycemic reactions, and whether visits to a diabetic healthcare provider are required.  38 C.F.R. § 4.119.  The Veteran has also advanced that his symptoms include blurred vision, dizziness, balance issues, pain when walking, frequent urination, fatigue, and open foot sores.    As to the other symptoms advanced by the Veteran, Note (1) of Diagnostic Code 7913 specifically instructs that compensable complications of diabetes should be rated separately if the evidence does not support a 100 percent disability rating.  Such compensable complications include diabetic retinopathy, which symptoms such as blurred vision, and diabetic neuropathy, with symptoms such as unstable balance, pain, and fatigue.  Further, any symptoms which are not separately rated are considered part of the diabetic process under Note (1) and are, therefore, considered in the schedular rating criteria.  Id.  As such, the schedular rating criteria under Diagnostic Code 7913 allows for the rating of all the symptoms advanced by the Veteran.  Id.  

In this case, comparing the Veteran's disability level and symptomatology of the diabetes mellitus, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the service-connected diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence of record reflects that the Veteran retired on disability and that his retirement may have been due, at least in part, to his service-connected diabetes mellitus and residual symptoms.  Further, there is some indication that the Veteran's service-connected diabetes and residual symptoms may prevent the Veteran from obtaining substantially gainful employment.  For these reasons, remand for adjudication of a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).   

     
ORDER

For the entire increased rating period on appeal, an increased (compensable) disability rating for service-connected diabetes mellitus is denied.


REMAND

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  Here, the Veteran is service connected for diabetes mellitus and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The February 2013 VA diabetes mellitus examination report conveys that the Veteran retired from his job as a commercial fisherman on disability in 2000.  The evidence of record reflects that the Veteran's retirement may have been due in part to his service-connected diabetes and related symptoms.  At the VA diabetes examination, the Veteran advanced that his diabetes symptoms prevented him from having the energy to work.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to confirm that he would like to pursue a TDIU claim, and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940). 

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


